31 So. 3d 249 (2010)
Luis Gabriel TORRES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-886.
District Court of Appeal of Florida, Fifth District.
March 23, 2010.
James S. Purdy, Public Defender, and Thomas J. Lukashow, Assistant Public Defender, Daytona Beach, for Appellant.
Luis G. Torres, Crawfordville, pro se.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Rodriguez v. State, 822 So. 2d 569 (Fla. 5th DCA 2002); Lovett v. State, 795 So. 2d 1135 (Fla. 5th DCA 2001); see also Landeverde v. State, 769 So. 2d 457, 462 & n. 2 (Fla. 4th DCA 2000).
MONACO, C.J., EVANDER and JACOBUS, JJ., concur.